Case 20-06038-JMM          Doc 51       Filed 02/11/21 Entered 02/11/21 23:56:07        Desc Main
                                       Document      Page 1 of 8



 Holly Roark, ISB No. 7143
 ROARK LAW OFFICES
 950 Bannock St. Ste. 1100
 Boise, ID 83702
 Telephone: (208) 536-3638
 Facsimile: (310) 553-2601
 Email: holly@roarklawboise.com

 Counsel for Intervenor-Plaintiffs

                       IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF IDAHO

   In re:                                          Case No. 19-01069-JMM

   WILLIAM E. DEMPSEY, II and                      Chapter 11
   AMY D. DEMPSEY,

                        Debtors.
                                                   Adv. Proc. No. 20-06038-JMM
   BRUNOBUILT, INC.,

                          Plaintiff,               INTERVENOR-PLAINTIFFS’
                                                   MOTION TO STRIKE PORTIONS
   and                                             OF DECLARATION OF SAM
                                                   LANGSTON AND EXHIBIT A
   WILLIAM E. DEMPSEY, II,                         THERETO (DOCKET NO. 33-2)
   AMY D. DEMPSEY,

                          Intervenor-Plaintiffs,
   v.

   IDAHO CENTRAL CREDIT UNION,

                          Defendant.


         Intervenor-Plaintiffs, William E. Dempsey, II and Amy D. Dempsey (“Intervenor-Plaintiffs”)

by and through their counsel of record, Holly Roark, pursuant to Federal Rule of Civil Procedure

56(c)(4), Federal Rules of Evidence 602 and 802, and relevant case law, object and move to strike

portions of the declaration of Sam Langston and Exhibit A thereto, submitted by Plaintiff BrunoBuilt,

_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 1
    Case 20-06038-JMM             Doc 51      Filed 02/11/21 Entered 02/11/21 23:56:07                Desc Main
                                             Document      Page 2 of 8



Inc. (“BrunoBuilt” and “Plaintiff”) in support of his Cross-Motion for Summary Judgment (Counts II

& III).

           As set forth in the Memorandum in Support of Intervenor-Plaintiffs’ Motion to Strike

Portions of the Declarations of Sam Langston, some of the testimony and evidence offered is

inadmissible since the declarant lacks personal knowledge, relies on hearsay, is legal argument

disguised as fact, consists of legal conclusions, and relies on statements made by lawyer-as-witness,

Robert A. Faucher.

           Therefore, pursuant to Federal Rule of Civil Procedure 56(c)(4), the Court should strike the
objectionable testimony and evidence from the record before the Court commences its Rule 56

summary judgment analysis.
                                                      I.
                                              LEGAL AUTHORITIES

            In considering the testimony and evidence Plaintiff has submitted in support of his Cross-

    Motion for Summary Judgment (Counts II & III), this Court should follow the standard required and

    set forth under Federal Rule of Civil Procedure 56(c)(4) which provides, in relevant part, that:

                     An affidavit or declaration used to support or oppose a motion must be

                     made on personal knowledge, set out facts that would be admissible in

                     evidence, and show that the affiant or declarant is competent to testify on

                     the matters stated.1

           Rule 56(c)(4) clearly establishes that affiants must have personal knowledge to what they attest
to or to authenticate or establish an evidentiary foundation for the admissibility of documents attached

to an affidavit, and affiants must set forth facts (not argument). 2 See, e.g., In re Lake Country

Investments, 255 B.R. 588, 594-95 (Bankr. D. Idaho 2000). In In re Lake Country Investments, this

Court held that the declarations at issue established only that the affiants received documents from

some non-party entity and, as a result, they could not affirm the genesis or authenticity of, or testify

1
    Federal Rule of Civil Procedure 56 applies in adversary proceedings. See Fed. R. Bank. P. 7056.
2
 The language of 56(c)(4) was formerly encapsulated in 56(e). See Advisory Committee Notes, 2010 Amendment to Fed.
R. Civ. P. 56.
_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                              AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 2
Case 20-06038-JMM               Doc 51       Filed 02/11/21 Entered 02/11/21 23:56:07                       Desc Main
                                            Document      Page 3 of 8



to the information within, any of the documents. Id.

         Furthermore, an affidavit should not contain conclusory facts, legal conclusions or hearsay.

See, e.g., DBSI Signature Place, LLC v. BL Greensboro, LP, 392 F.Supp.2d 1206, 1210 (D. Idaho

2005) (granting motion to strike as to statements in affidavit containing legal conclusions); Block

v. City of Los Angeles, 253 F.3d 410, 418-19 (9th Cir. 2001) (holding that an affidavit containing

hearsay and not based on personal knowledge should be stricken).3

         Where an attorney acts as an advocate at a trial in which the attorney is likely to be a necessary

witness, he violates Rule 3.7 of the Idaho Rules of Professional Conduct unless he meets one of the
enumerated exceptions outlined in the rule.4

         If an affidavit contains inadmissible matter, the whole affidavit need not be stricken or

disregarded; a court may strike or disregard the inadmissible portions and consider the rest of the

affidavit. See Idaho Conservation League v. Atlanta Gold Corp., 844 F.Supp.2d 1116, 1124 (D. Idaho

2012).
                                                         II.
                                                      ANALYSIS

    A. Portions of the Langston Declaration and accompanying appraisal are inadmissible
       because they are not based on personal knowledge but upon the Legal Opinion and
       factual representations of Robert A. Faucher.
         Exhibit A attached to the Langston Declaration contains two opinions of value: one with

respect to the entire property owned by Intervenor-Plaintiffs commonly described as 1720 E. Sendero

Lane, Boise, Idaho 83712 (Lots 5, 6, 7, 8, B4, and A3), and one with respect to Lots 5 and 6 only,

which is incorporated in pages 6 through 10 of 151, and 106 through 151 of Docket No. 33-2. Lots 5

3
  Idaho Conservation League v. Atlanta Gold Corp., 844 F.Supp. 2d 1116, 1124–25 (D. Idaho 2012) (holding that a court
must disregard statements that are not made on personal knowledge, and statements that are not factual statements but,
rather, opinions); McReynolds v. Lowe’s Companies, Inc., 2008 WL 5234047, *6 (D. Idaho Dec. 12, 2008) (noting that
affidavits should not contain ultimate or conclusory facts and conclusions of law, and a court is not bound to accept as
true a legal conclusion couched as a factual allegation) (citing DBSI Signature Place, LLC v. BL Greensboro, L.P., 392
F. Supp. 2d 1206, 1210 (D. Idaho 2005)).
4
  RULE 3.7: LAWYER AS WITNESS (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to be
a necessary witness unless: (1) the testimony relates to an uncontested issue; (2) the testimony relates to the nature and
value of legal services rendered in the case; or (3) disqualification of the lawyer would work substantial hardship on the
client. (b) A lawyer may act as advocate in a trial in which another lawyer in the lawyer's firm is likely to be called as a
witness unless precluded from doing so by Rule 1.7 or Rule 1.9.
_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                                AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 3
Case 20-06038-JMM         Doc 51     Filed 02/11/21 Entered 02/11/21 23:56:07           Desc Main
                                    Document      Page 4 of 8



and 6 (the “Subject Property”) are hypothetically valued because Defendant Idaho Central Credit

Union (“ICCU”) hold a loan in the current approximate sum of $538,828.00 secured by a deed of trust

on the Subject Property. Thus, the value of the Subject Property is relevant to determine the value

securing ICCU’s lien.

       Portions of the Langston Declaration and the accompanying Exhibit A are not based on

personal knowledge of Langston; they present argument disguised as fact, and set forth legal

conclusions, rely upon hearsay, and rely upon the representations, both factual and legal, of lawyer-

as-witness, Robert A. Faucher. The following identifies inadmissible portions of and exhibits to the
Langston Declaration re the Subject Property:


 ¶/EXHIBIT                         STATEMENT                        OBJECTION

 ¶6 Declaration of Sam             I concluded that the market      Lack or personal knowledge,
 Langston, Docket No. 33-2         value of Lots 5 and 6 of the     hearsay, legal argument
                                   Residential Estate is $0.        disguised as fact, legal
                                                                    conclusion.
                                                                    Relies on lawyer-as-witness,
                                                                    Mr. Faucher to conclude Lots
                                                                    5 and 6 are valued at “0.”
                                                                    See FRCP 56(c)(4); In re
                                                                    Lake Country Investments,
                                                                    supra;
                                                                    DBSI Signature Place, LLC,
                                                                    supra.
 EXHIBIT A to Docket No. 33-       Appraisal Report of Lots 5 and   Lack or personal knowledge,
 2, pages 6-10, 106 - 151          6                                hearsay, legal argument
                                                                    disguised as fact, legal
                                                                    conclusion.
                                                                    Relies on lawyer-as-witness,
                                                                    Mr. Faucher to conclude Lots
                                                                    5 and 6 are valued at “0.”
                                                                    See FRCP 56(c)(4); In re
                                                                    Lake Country Investments,
                                                                    supra;
                                                                    DBSI Signature Place, LLC,
                                                                    supra.




_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 4
    Case 20-06038-JMM             Doc 51       Filed 02/11/21 Entered 02/11/21 23:56:07                          Desc Main
                                              Document      Page 5 of 8



         As set forth more fully below, Mr. Langston’s appraisal of the Subject Property relies wholly

upon factual representations and legal conclusion of Robert A. Faucher in his legal opinion letters,

rather than upon his own expert evaluation of the Subject Property. Accordingly, the appraisal is

fatally flawed, and is not evidence within the knowledge of the witness, Mr. Langston, but is evidence

based on the knowledge and opinion of Mr. Faucher, the attorney-advocate-witness for BrunoBuilt.5

Accordingly, the appraisal of the Subject Property should be stricken.

         In the engagement letter between Langston & Associates and Robert A. Faucher, dated

December 3, 2020, for appraisal services, it appears that Mr. Faucher inserted some handwritten

interlineations.6 On page 125 of 151, there is an insertion of the handwritten words “(the ‘Opinion’)”
after the words, “An Oral Appraisal of a portion of the Dempsey Residential Estate, lots 5 and 6 (two

lots & residential improvements) with consideration given to your legal opinion [insertion] no later

than December 16.” Next to the handwritten words appear to be the initials “RAF.”

         On page 126 of 151, in paragraph 8 of the appraisal engagement letter, there is an insertion of

the handwritten words, “,except that we will defer to the Opinion;” after the words “Langston &

Associates, Inc. shall have no responsibility for legal matters; question of survey; opinion of title

[insertion]….” Next to the handwritten words appear to be the initials “RAF.”

         In sum, this appraisal engagement letter directs Langston to defer to Robert A. Faucher’s

Opinion when it comes to the valuation of Lots 5 and 6. What does the Opinion say? In the Opinion,

among other things, Mr. Faucher concludes factually that, “The Subject Parcel is landlocked within

the Residential Estate” (Letter dated October 28, 2020, p. 118 of 151; Letter dated November 9, 2020,

p. 116 of 151), and he concludes legally that no access or easement presently exists which would allow

5
  Rule 3.7 of the Idaho Rules of Professional Conduct is strictly construed to mean that a lawyer shall not act as an
advocate “at trial” where is he likely to be a necessary witness. See e.g. In re Allen Elias, Case No. 02-41640 (District of
Idaho) (Memorandum of Decision, dated June 10, 2005). The Rule is not necessarily violated at the summary judgment
stage. In this case, because of the factual dispute as to the value of the Subject Property, this matter is likely to go to trial,
and Mr. Faucher is likely to be called as a witness with respect to his factual assertions in his Legal Opinion letters that
Mr. Langston was instructed to adopt and rely upon.
6
  Pages 122 through 128 of Docket 33-2 are two engagement letters between Langston & Associates and Robert A.
Faucher, both dated December 3, 2020. One appears to be an expert witness engagement, and the other an engagement to
perform appraisals.

_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 5
Case 20-06038-JMM          Doc 51     Filed 02/11/21 Entered 02/11/21 23:56:07             Desc Main
                                     Document      Page 6 of 8



[ICCU] access to Lots 5 and 6, and that none could be granted because of the restrictions of 11 U.S.C.

§§506(a) and 549 (Letter dated October 28, 2020, p. 119-121 of 151; Letter dated November 9, 2020,

pp. 116-117 of 151).

       Therefore, Mr. Langston is led to conclude based on Mr. Faucher’s Opinion, that for the

purpose of valuation, he must not employ the common accepted appraisal methodology of valuating

such a property, which method he sets forth on page 107 of 151:

               In general, common accepted appraisal methodology in measuring the value
               impact due to the loss or lack of access would be to provide an estimate of
               the cost to cure which would then be deducted from the estimated market
               value of the property with access. However, in this instance as detailed in
               the “Legal Opinion Letter” the ability to cure the loss of access to obtain an
               easement is not possible. Under this valuation premise the ability to obtain
               access cannot be assumed and in this case is not probable as detailed in the
               “Legal Opinion Letter”.

As a result, Langston arrives at the astonishing conclusion that the Subject Property thus has

a value of “$0.” This appears to violate one of the required certifications that “An analysis

based on a hypothetical condition must not result in an appraisal or appraisal review report

that is misleading.” See Certification of Appraisal, page 111 of 151.

       Langston’s conclusion of value is erroneous and misleading, and is based wholly on

the factual and legal representations of Mr. Faucher, rather than on Langston’s own purported

expertise. Among other things, he did not investigate whether the Subject Property is in fact

“landlocked” or whether access was possible. He simply relied on Mr. Faucher’s conclusion

that it is so and that no access could be obtained. Rather than using the common accepted

appraisal methodology as set forth above to arrive at value, or even an accepted method to

determine a value of what is termed “surplus property” if the Subject Property were indeed

“landlocked,” he deferred to Mr. Faucher, threw up his hands and declared there is no value

to the Subject Property. There is no analysis as to whether ICCU would even need access to

its own collateral, when the Dempseys have access to is, as owners of all the lots surrounding

it, and whether that would affect the value. There is no discussion of whether the driveway in
_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 6
Case 20-06038-JMM           Doc 51     Filed 02/11/21 Entered 02/11/21 23:56:07              Desc Main
                                      Document      Page 7 of 8



Lot A3 provides access to Lots 5 and 6 (it does) via the CC&Rs or by any other means.

       Remarkably, in concluding that all of the Lots together are valued at $960,000, there

is no discussion, analysis or weight given to the fact that Lots 5 and 6 contain the vast majority

of what Langston had to analyze to arrive at the $960,000 value for all of the Lots.

       Moreover, on February 11, 2021, Mr. Langston’s deposition was taken, and he

repeated over and over again that he relied on the Legal Opinion of Robert A. Faucher to

determine the value of the Subject Property. When asked who would be called as a witness to

testify as to the factual assertions relied upon in the Legal Opinion Letters, he did not know.
(It would clearly have to be Robert A. Faucher, which would implicate Rule 3.7 of the Idaho

Professional Rules of Conduct.)

                                                III.
                                            CONCLUSION

       Based upon each of the foregoing objections, Intervenor-Plaintiffs respectfully request the

identified statements and exhibits be stricken before the Court decides BrunoBuilt’s Cross-Motion for

Summary Judgment (Counts II & III) (Docket No. 31).


DATED this 11th day of February, 2021



                                       ROARK LAW OFFICES


                                       By:________________________________
                                             Holly Roark,
                                             Attorney for Intervenor-Plaintiffs




_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 7
Case 20-06038-JMM         Doc 51     Filed 02/11/21 Entered 02/11/21 23:56:07         Desc Main
                                    Document      Page 8 of 8




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 11, 2021, I filed the forgoing document
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Robert A Faucher on behalf of Plaintiff BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com

Philip John Griffin on behalf of Plaintiff BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jed W. Manwaring on behalf of Defendant Idaho Central Credit Union
jmanwaring@evanskeane.com, valerie@evanskeane.com

Holly Roark on behalf of Intervenor-Plaintiffs William E. Dempsey, II and Amy D. Dempsey
holly@roarklawboise.com, courtnotices@roarklawoffices.com


      AND I FURTHER CERTIFY that on the same date, I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:
n/a




/s/ Holly Roark
________________________
Holly Roark




_________________________________________________________________________________________________
INTERVENOR-PLAINTIFFS’ MOTION TO STRIKE PORTIONS OF DECLARATION OF SAM LANGSTON
                         AND EXHIBIT A THERETO (DOCKET NO. 33-2)- 8
